EXHIBIT 10.5

 

[FORM OF EXECUTIVE OFFICER AGREEMENT]

 

SONICWALL, INC.

 

STOCK OPTION AGREEMENT

 

Unless otherwise defined herein, the terms defined in the SonicWALL, Inc. 1998
Stock Option Plan (the “Plan”) shall have the same defined meanings in this
Stock Option Agreement (the “Option Agreement”).

 

Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Option Agreement.

 

I. NOTICE OF GRANT

 

[Optionee’s Name and Address]

 

You have been granted an option to purchase Common Stock of the Company, subject
to the terms and conditions of the Plan and this Option Agreement, as follows:

 

Grant Number

   __________________________________________

Grant Date

   __________________________________________

Vesting Commencement Date

   __________________________________________

Exercise Price per Share

   $ _________________________________________

Total Number of Shares Granted

   __________________________________________

Total Exercise Price

   $ _________________________________________

Type of Option:

            Incentive Stock Option               Nonstatutory Stock Option

Term/Expiration Date:

   __________________________________________



--------------------------------------------------------------------------------

Vesting Schedule:

 

Subject to accelerated vesting as set forth in duly authorized written
agreements by and between Optionee and the Company, if any, this Option may be
exercised, in whole or in part, in accordance with the following schedule:

 

[New Hire vesting schedule: 25% of the Shares subject to the Option shall vest
twelve months after the Vesting Commencement Date, and 1/48 of the Shares
subject to the Option shall vest each month thereafter, subject to the Optionee
remaining in Continuous Employment on such dates].

 

OR

 

[Existing Employee vesting schedule: 1/48 of the Shares subject to the Option
shall vest each month after the Vesting Commencement Date, subject to the
Optionee remaining in Continuous Employment on such dates]

 

II. AGREEMENT

 

1. Grant of Option.

 

The Board hereby grants to the Optionee (the “Optionee”) named in the Notice of
Grant section of this Agreement (the “Notice of Grant”), an option (the
“Option”) to purchase the number of Shares set forth in the Notice of Grant, at
the exercise price per share set forth in the Notice of Grant (the “Exercise
Price”), subject to the terms and conditions of the Plan (which is incorporated
herein by reference) and this Option Agreement. In the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Option Agreement, the terms and conditions of the Plan shall prevail.

 

If designated in the Grant Notice as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code. However, if this Option is intended to be an Incentive Stock Option,
to the extent that it exceeds the $100,000 rule of Code Section 422(d) it shall
be treated as a Nonstatutory Stock Option (“NSO”).

 

2. Exercise of Option.

 

(a) Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set out in the Notice of Grant and the applicable
provisions of the Plan and this Option Agreement, subject to Optionee’s
Continuous Employment on each vesting date.

 

(b) Post-Termination Exercise Period. Subject to any extended post-termination
exercise period set forth in duly authorized written agreements by and between
Optionee and the Company, this Option’s post-termination exercise period is as
follows:

 

(i) Normal Termination. If Optionee’s service as a Consultant ceases, or, except
as specified in Sections 2(b) and (c) below, if Optionee’s Continuous Employment
ceases, this Option may be exercised, but only to the extent vested on the date
of such cessation of Continuous Employment or service as a Consultant, until the
earlier of (i) three months after the date upon which Optionee ceases his or her
Continuous Employment or service as a Consultant, or (ii) the original ten-year
Option term.

 

(ii) Death. If Optionee’s Continuous Employment ceases upon Optionee’s death or
within the 90-day period preceding Employee’s death, this Option may be
exercised, but

 

2



--------------------------------------------------------------------------------

only to the extent vested on the date of such cessation of Continuous
Employment, by the Optionee’s estate or by a person who acquired the right to
exercise this Option by bequest or inheritance, until the end of the original
ten-year Option term.

 

(iii) Disability. If Optionee’s Continuous Employment ceases upon Optionee’s
Disability (as defined in the next sentence) or within the 90-day period
preceding Employee’s Disability, this Option may be exercised, but only to the
extent vested on the date of such cessation of Continuous Employment, until the
earlier of (i) six months after the date upon which Optionee ceases his or her
Continuous Employment, or (ii) the original ten-year Option term. For the
purposes of this Agreement, “Disability” means the Optionee has been unable to
perform with reasonable accommodation his or her duties with the Company as the
result of Optionee’s incapacity due to physical or mental illness, and such
inability, at least 26 weeks after its commencement, is determined to be total
and permanent by a physician selected by the Company or its insurers and
acceptable to the Optionee or the Optionee’s legal representative (such
agreement as to acceptability not to be unreasonably withheld).

 

(c) Leave of Absence. If you are granted a leave of absence, you shall be deemed
to be in the employ of the Company, except that you may not exercise an option
during such leave of absence, unless otherwise required by applicable laws or as
permitted by the Committee.

 

(d) Method of Exercise. This option may be exercised with respect to all or any
part of any vested Shares by giving the Company, Smith Barney, or any successor
third-party stock option plan administrator designated by the Company written or
electronic notice of such exercise, in the form designated by the Company or the
Company’s designated third-party stock option plan administrator, specifying the
number of shares as to which this option is exercised and accompanied by payment
of the aggregate Exercise Price as to all exercised shares.

 

This Option shall be deemed to be exercised upon receipt by the Company, Smith
Barney, or any successor third-party stock option plan administrator designated
by the Company of such fully executed exercise notice accompanied by such
aggregate Exercise Price.

 

No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with applicable laws. Assuming such compliance,
for income tax purposes the exercised shares shall be considered transferred to
the Optionee on the date the Option is exercised with respect to such exercised
shares.

 

(e) Payment of Exercise Price. Payment of the aggregate exercise price shall be
by any of the following, or a combination thereof, at the election of the
Optionee:

 

(i) cash; or

 

(ii) check; or

 

(iii) consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan.

 

3



--------------------------------------------------------------------------------

3. Non-Transferability of Option.

 

This Option may not be transferred in any manner otherwise than by will or by
the laws of descent or distribution and may be exercised during the lifetime of
Optionee only by the Optionee. The terms of the Plan and this Option Agreement
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Optionee.

 

4. Term of Option.

 

This Option may be exercised only within the term set out in the Notice of
Grant, and may be exercised during such term only in accordance with the Plan
and the terms of this Option Agreement.

 

5. Tax Consequences.

 

Some of the federal tax consequences relating to this Option, as of the date of
this Option, are set forth below. THIS SUMMARY IS NECESSARILY INCOMPLETE, AND
THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. THE OPTIONEE SHOULD CONSULT
A TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.

 

(a) Exercising the Option.

 

(i) Nonstatutory Stock Option. The Optionee may incur regular federal income tax
liability upon exercise of a Nonstatutory Stock Option. The Optionee will be
treated as having received compensation income (taxable at ordinary income tax
rates) equal to the excess, if any, of the fair market value of the exercised
shares on the date of exercise over their aggregate Exercise Price. If the
Optionee is an Employee or a former Employee, the Company will be required to
withhold from his or her compensation or collect from Optionee and pay to the
applicable taxing authorities an amount in cash equal to a percentage of this
compensation income at the time of exercise, and may refuse to honor the
exercise and refuse to deliver Shares if such withholding amounts are not
delivered at the time of exercise.

 

(ii) Incentive Stock Option. If this Option qualifies as an ISO, the Optionee
will have no regular federal income tax liability upon its exercise, although
the excess, if any, of the fair market value of the exercised shares on the date
of exercise over their aggregate Exercise Price will be treated as an adjustment
to alternative minimum taxable income for federal tax purposes and may subject
the Optionee to alternative minimum tax in the year of exercise. In the event
that the Optionee ceases to be an Employee and immediately thereafter becomes a
Consultant, any Incentive Stock Option of the Optionee that remains unexercised
shall cease to qualify as an Incentive Stock Option and will be treated for tax
purposes as a Nonstatutory Stock Option on the date three (3) months and one (1)
day following such change of status.

 

(b) Disposition of Shares.

 

(i) NSO. If the Optionee holds NSO Shares for at least one year, any gain
realized on disposition of the Shares will be treated as long-term capital gain
for federal income tax purposes.

 

4



--------------------------------------------------------------------------------

(ii) ISO. If the Optionee holds ISO Shares for at least one year after exercise
and two years after the grant date, any gain realized on disposition of the
Shares will be treated as long-term capital gain for federal income tax
purposes. If the Optionee disposes of ISO Shares within one year after exercise
or two years after the grant date, any gain realized on such disposition will be
treated as compensation income (taxable at ordinary income rates) to the extent
of the excess, if any, of the lesser of (A) the difference between the fair
market value of the Shares acquired on the date of exercise and the aggregate
Exercise Price, or (B) the difference between the sale price of such Shares and
the aggregate Exercise Price. Any additional gain will be taxed as capital gain,
short-term or long-term depending on the period that the ISO Shares were held.

 

(iii) Notice of Disqualifying Disposition of ISO Shares. If the Optionee sells
or otherwise disposes of any of the Shares acquired pursuant to an ISO on or
before the later of (i) two years after the grant date, or (ii) one year after
the exercise date, the Optionee shall immediately notify the Company in writing
of such disposition.

 

6. Entire Agreement; Governing Law.

 

The Plan is incorporated herein by reference. The Plan and this Option Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and Optionee. This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
California.

 

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the Plan and this Option Agreement. Optionee has
reviewed the Plan and this Option Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of the Plan and this Option Agreement.
Optionee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Administrator upon any questions relating to the Plan
and Option Agreement. Optionee further agrees to notify the Company upon any
change in the residence address indicated below.

 

OPTIONEE:   SONICWALL, INC.

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

Signature   By

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

Print Name   Title

 

 

--------------------------------------------------------------------------------

    Residence Address    

 

5